Citation Nr: 0031712	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  97-33 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


REMAND

The veteran served on active duty from March 1964 to January 
1968.  This case was remanded by the Board of Veterans' 
Appeals (Board) in November 1997 to the Department of 
Veterans Affairs (VA) Medical and Regional Office Center in 
Sioux Falls, South Dakota, for additional development, to 
include an attempt to clarify whether the veteran desired a 
personal hearing before a hearing officer and/or a hearing 
before a member of the Board.  Following the veteran's move 
to Lakewood, New York, and his claims files were transferred 
to the Buffalo Regional Office (RO).  This case was returned 
to the Board in October 2000.

The Board notes that during the pendency of the appellant's 
appeal but after the case was forwarded to the Board, the 
Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Notwithstanding the Board's remand directive, the RO has not 
requested the veteran to clarify whether he desires a hearing 
before a hearing officer and/or a hearing before a member of 
the Board, and there is no correspondence for or on behalf of 
the veteran clearly indicating that he no longer desires a 
personal hearing.  

Additionally, the Board notes that in August 2000 the veteran 
raised the issues of entitlement to nonservice-connected 
disability pension, entitlement to service connection for 
post-traumatic stress disorder (PTSD), and entitlement to an 
evaluation in excess of 10 percent for his service-connected 
right hand disability.  These issues were deferred, per 
rating decision dated in October 2000, pending the issuance 
of a PTSD development letter and an attempt to obtain copies 
of recent VA outpatient records.  A PTSD development letter 
was sent to the veteran in October 2000.

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA and private, who may possess 
additional records pertinent to any 
pending claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any pertinent 
medical records identified by the 
veteran.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records.

3.  The RO should then undertake any 
other action required to comply with the 
notice and duty to assist requirements of 
P. L. No. 106-475, to include any 
physical examination or medical opinion.  
Then, the RO should adjudicate the claims 
of entitlement to service connection for 
PTSD and entitlement to an increased 
evaluation for service-connected 
disability right hand disability.  If it 
has not been rendered moot, the RO should 
then readjudicate the certified issue on 
appeal.  The claim of entitlement to a 
permanent and total rating for pension 
purposes should also be adjudicated if it 
has not been rendered moot.

4.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status to the 
appellant and his representative and also 
request that the veteran clarify whether 
he desires a hearing before a hearing 
officer and/or a hearing before a member 
of the Board. The veteran should also be 
informed of the requirements to perfect 
an appeal with respect to any new issue 
addressed in the supplemental statement 
of the case.  If the veteran desires a 
hearing before a member of the Board, he 
should be requested to specify whether he 
desires such a hearing to be conducted at 
the RO or at the Board's office in 
Washington D.C.  Any requested hearing to 
be held at the RO should be scheduled.  
If the veteran decides that he no longer 
desires any hearing, the veteran and his 
representative should be afforded an 
appropriate opportunity to respond to the 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


